IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40526
                         Conference Calendar
                          __________________


RUBEN S. FLORES,

                                      Plaintiff-Appellant,

versus

SECRETARY OF THE NAVY,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-C-93-150
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruben S. Flores appeals from the district court's stay

ruling, pending appeal, of his successive postjudgment motions in

an action under Title VII of the Civil Rights Act of 1964; 42

U.S.C. § 2000e.    Flores argues that the district court erred in

denying his motion for extension of time for service in light of

Fed. R. Civ. P. 4(m) and (i).   He argues that the district court

erred in not ruling on his postjudgment motions and in finding

that the Attorney General had not been served.   Flores's notice

of appeal was filed almost six months after the district court's

last ruling, the refusal to rule on the postjudgment motions

during the pendency of the appeal.


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 95-40526
                                  -2-

     This court has does not jurisdiction because either the

notice of appeal is too late or the refusal order is

unappealable.     See Fed. R. App. P. 4(a)(1)(60 days to appeal in

case in which the U.S. Government agency is a party); Latham v.

Wells Fargo Bank, 987 F.2d 1199, 1204 (5th Cir. 1993)(Any Rule

60(b) motion raising substantially similar grounds as urged or as

could have been urged in an earlier motion is successive, and any

appeal from the denial of such motion is not reviewable.).

     Counsel for Flores is doing no more than reurging the same

issue he lost initially, on the first set of postjudgment

motions, and on the first appeal.    This appeal is without

arguable merit and thus frivolous.     Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Counsel is hereby warned that pursuing

frivolous appeals invites sanctions.     See United States v.

Burleson, 22 F.3d 93, 95 (5th Cir.), cert. denied, 115 S. Ct. 283

(1994).

     DISMISSED.    5th Cir. R. 42.2; SANCTIONS WARNING ISSUED.